Citation Nr: 1449821	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-23 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral foot fungus. 

2.  Entitlement to service connection for bilateral foot fungus.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to July 1970 and from July 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In May 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In the decision below, the Board reopens the claim for service connection for bilateral foot fungus.  The claims for service connection for bilateral foot fungus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for bilateral foot fungus was previously denied in an an unappealed March 2008 rating decision.

2.  The evidence received since the March 2008 rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for bilateral foot fungus.  



CONCLUSIONS OF LAW

1.  The March 2008 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for bilateral foot fungus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1101 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In light of the favorable disposition of the claim to reopen the claim for service connection for bilateral foot fungus, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including discussion of whether the May 2014 Board hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103(c)(2) (2012) is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Claim to Reopen Service Connection for Foot Fungus

The Veteran seeks to reopen a previously denied claim for service connection for bilateral foot fungus.  The claim for service connection for foot fungus was previously denied by the RO in a March 2008 rating decision.  The rating decision found that there was no medical evidence linking foot fungus to an injury or disease in service.   

The Veteran did not submit a timely notice of disagreement (NOD) to the March 2008 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

In September 2009, the Veteran sought to reopen the claim for service connection for foot fungus.  A claim that has been disallowed may not be reopened except upon the submission of new and material evidence.  38 U.S.C.A. § 7105.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable probability of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).
 
In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) , the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a) , or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d) .  Foot fungus is not a chronic disability listed under § 3.303(a). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The evidence of record at the time of the prior rating decision included service treatment records, post-service VA treatment records and written statements from the Veteran.  

The evidence received since the March 2008 rating decision includes the Veteran's hearing testimony, private medical records, VA medical records and a report of a VA examination dated in 2009.  

At the hearing, the Veteran testified that he was stationed in Vietnam.  He stated that he was there during monsoon season.  The Veteran testified that his feet were often wet and that mold grew in his shoes.  He stated that his toenails began to turn yellow when he was in service.  The Veteran stated that he noticed that his nails were yellow after he returned from service in 1972.  

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral foot fungus.  The evidence received since the prior final denial is new, as it was not previously submitted to agency decisionmakers and is neither cumulative nor redundant of the evidence of record at the time of the prior denial of the claim.  The evidence is also material, as it relates to the basis for the prior denial of service connection for foot fungus.  The Veteran's testimony reflects his contention that he had foot fungus symptoms during service, including wet feet and yellow toenails.  This evidence was not of record at the time of the prior Board decision.  When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a).
 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for foot fungus is reopened.  To that extent only, the claim is allowed.  


REMAND

Foot fungus

The Veteran asserts that a current foot fungus disability began in service.  The Veteran asserts that his foot fungus started after his feet were exposed to water in Vietnam.  The Veteran testified that he had foot fungus symptoms, such as yellow toenails, during service.   

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. 79.

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83.

Given the competent evidence of foot fungus symptoms in service and after service, and the current diagnoses of onychomycosis, the Board finds that a VA examination is required to determine the etiology of the Veteran's current foot disorder.

The Veteran testified that he has been treated by a private podiatrist.  The AMC/ RO should contact the Veteran and request that he identify any outstanding treatment records pertaining to his claimed foot disability.  If the Veteran submits the requested information, the AMC/ RO should attempt to obtain the records.  


TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b) , 4.16(b).  In this case, the Veteran meets the requirements of 
§ 4.16(a), as he has service-connected disabilities of both lower extremities which combined to 40 percent disabling and had a combined rating of 70 percent from July 12, 2005.

The Veteran had a VA examination for his TDIU claim in November 2009.  The Veteran reported that he was unable to work because his knee disabilities made it difficult for him to walk and stand as he normally would.  The examiner opined that the Veteran could not perform physically demanding employment but would be able to perform sedentary employment sitting at a desk. 

At the Board hearing in May 2014, the Veteran testified that his knee disabilities have worsened since the November 2009 VA examination.  The Veteran testified that his occupation as assistant principal is not sedentary.  He stated that he was required to walk around school and interact with students.  He testified that sedentary employment is not available in his field of expertise within the school system.  

Given the Veteran's contentions as well as the time elapsed since the most recent examination addressing TDIU, a current VA examination is necessary to ascertain whether the Veteran is unemployable due to his service-connected disabilitities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any treatment pertaining to bilateral foot fungus.  The AMC/ RO should attempt to obtain copies of any treatment records identified by the Veteran which are not currently of record, including all VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  All efforts to obtain these records must be documented and associated with the claims file.  

2.  Schedule the Veteran for a VA examination for skin disorders.  The claims file, including a copy of this REMAND, must be provided for the examiner's review in conjunction with the examination, and the examination report should  indicate that the claims file was reviewed.  

3.  The VA examiner should provide an opinion as to whether a current foot fungus disability is at least as likely as not (50 percent or greater likelihood) related to service.  

In rendering the opinion, the examiner should consider the Veteran's testimony that he often had wet feet in service amd had mold in his shoes and yellow toenails.  The examiner should also consider the history of symptoms reported by the Veteran since service.  

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should state why it is not possible to provide an opinion.  

4.  Schedule the Veteran for a VA examination to ascertain the impact of his service-connected disabilities on his employability.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should  indicate that the claims file was reviewed.  

The examiner should indicate whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran is unable to obtain or retain gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  

The examiner should consider all of the Veteran's service-connected disabilities, which include bilateral hearing loss, bilateral tinnitus, deep vein thrombosis of the left leg, radiculopathy of the lower extremities, traumatic arthritis of the right knee, traumatic arthritis of the left knee with arthroplasty and low back pain with degenerative disc disease.  

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should state why it is not possible to provide an opinion.  

5.  After the requested development has been completed, the AMC/ RO should readjudicate the claims based on all the evidence of record.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


